In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-84V
                                      Filed: May 6, 2016
                                        UNPUBLISHED

****************************
CHERYL ZUPON,                               *
                                            *
                     Petitioner,            *       Ruling on Entitlement; Concession;
                                            *       Influenza (“Flu”) Vaccination; Shoulder
 v.                                         *       Injury Related to Vaccine Administration
SECRETARY OF HEALTH                         *       (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                         *       (“SPU”)
                                            *
                     Respondent.            *
                                            *
****************************
Paul R. Brazil, Muller Brazil, LLP, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On January 15, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered tendonitis, bursitis and adhesive
capsulitis as a result of her October 28, 2014 influenza (“flu”) vaccination. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On May 6, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “has concluded that petitioner’s alleged injury is
consistent with shoulder injury related to vaccine administration (‘SIRVA’), and that it
was caused in fact by the flu vaccine she received on or about October 28, 2014.” Id. at
4. Respondent further agrees that no other causes have been identified for petitioner’s
SIRVA, and “records show that she suffered the sequela of her injury for more than six

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
months.” Id. Accordingly, respondent indicates that “petitioner has met the statutory
requirements for entitlement to compensation.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                           2